Citation Nr: 0723387	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-25 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's mother


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served in the Army Reserves 
from December 1989 to December 1995, with periods of active 
duty in the Army from January 1990 to August 1990 and again 
from December 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 RO decision that decision that 
denied the benefits sought on appeal.  The veteran had a 
hearing before the Board in January 2006 and the transcript 
is of record.

The May 2000 rating decision denied the veteran's claim based 
on a finding that her claim was not well-grounded.  She 
submitted a timely notice of disagreement (NOD) in March 
2001.  Since that decision, the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 
2005), was enacted.  Unlike the version of the law in effect 
at that time, the VA is now charged with the duty to assist 
almost every claimant and with the duty to provide certain 
notices to claimants to assist them in pursuing the benefit 
sought.  The new law further provides that a claim denied as 
not well grounded between July 14, 1999, and November 9, 
2000, such as the service-connection claim decided in May 
2000, can be readjudicated under the provisions of the new 
law.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002 & Supp. 2005).  The RO readjudicated the claim 
accordingly in a June 2001 rating decision. 

Although the RO readjudicated the claim in June 2001, the May 
2000 rating decision was still properly on appeal.  The 
veteran again filed a clear and timely NOD in December 2001, 
but the RO took the December 2001 correspondence as a new 
claim and readjudicated the claim as "reopened" in a March 
2004 rating decision.  A subsequent timely NOD followed, 
followed by a June 2005 Statement of the Case (SOC), and 
followed by a timely August 2005 substantive appeal.  Despite 
the RO's actions it is clear the veteran properly appealed 
the initial May 2000 rating decision in a timely manner and 
continued to pursue her appeal since that time.  Accordingly, 
the Board concludes this appeal stems from the original May 
2000 rating decision denying the veteran's claim of 
entitlement to service connection for PTSD.  

In a February 2002 statement detailing the alleged stressors 
causing her PTSD, the veteran stated, "I was diagnosed with 
PTSD which brought on rapid cycling bipolar."  Specifically, 
the veteran claims her PTSD is the cause of her bipolar 
disorder.  This issue has never been considered by the RO.  
Accordingly, the issue of entitlement to service connection 
for bipolar disorder, secondary to PTSD, is REFERRED to the 
RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Regrettably, despite the lengthy procedural history in this 
case, the Board concludes this claim must be remanded.  

A Statement of the Case (SOC) specific to the PTSD claim was 
last issued in June 2005.  Thereafter, additional, non-
duplicative VA outpatient treatment records concerning the 
continued treatment of the veteran's psychiatric conditions 
were received as well as voluminous private letters the 
veteran sent home while on active duty.  It is also 
noteworthy that the recent VA outpatient treatment records 
indicate March 2005 treatment for rape occurring at that 
time.  If a SOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and it is 
relevant to these issues.  Although the veteran submitted a 
waiver of local jurisdictional review as to the letters she 
submitted, the waiver was not all encompassing and does not 
include a waiver of VA outpatient treatment records, 
especially in light of the fact that some of the records were 
associated with the claims folder after the waiver was 
obtained.  Therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO for consideration 
and the issuance of a supplemental statement of the case.

The veteran alleges she currently has PTSD due to many events 
in service where she was sexually harassed and verbally 
abused in Saudi Arabia.  She also claims at least one 
incident of personal rape as well as witnessing her best 
friend "almost" get raped and subsequently try to kill 
herself by drug overdose while stationed in Louisiana during 
Mardi Gras season. 

If a PTSD claim is based on Military Sexual Trauma (MST) or 
personal assault in service, evidence from sources other than 
the veteran's records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 38 
C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1, Part 
III at par. 5.14, and Part VI at par. 11.37; see also YR v. 
West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA must make 
all reasonable efforts to obtain the relevant evidence. 
38 C.F.R. § 3.159(c).  As well, VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. 38 C.F.R. § 3.304(f)(3).  

The veteran was sent many duty-to-assist letters detailing 
most of the information above.  However, in July 2004, VA 
approved for publication a new form, VA Form 21-0781a, 
Statement in Support of Claim for Service Connection for Post 
Traumatic Stress Disorder Secondary to Personal Trauma.  The 
new form identifies additional types of documentation that 
may be used to corroborate the occurrence of a stressor 
involving sexual assault, and it lists additional behavior 
changes or experiences that might occur following a sexual 
assault.  The veteran was never sent this new form and, 
therefore, she should be sent and asked to complete a new VA 
Form 21-0781a.  

In support of her allegations, she submitted a statement from 
her superior, Captain M.H., who stated her attitude and 
performance severely deteriorated after these alleged 
incidents.  The newly submitted evidence shows a letter the 
veteran wrote to her mother in February 1991 detailing the 
incident with her friend RW.  Personnel records further 
confirm the two women served together in Louisiana and Saudi 
Arabia during the relevant times. 

In December 2001, the RO sent a letter to the veteran stating 
received information indicates she has been receiving Social 
Security Administration (SSA) disability benefits since 
December 2000.  The veteran later confirmed receipt of 
benefits specifically due to her psychiatric disabilities, to 
include PTSD, in a February 2002 statement.  The U.S. Court 
of Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from 
the Social Security Administration (SSA), and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Furthermore, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002 and Supp. 2007).  Under the circumstances 
presented here, the RO should request the veteran's SSA 
medical records as they may be relevant to her claim for 
service connection for PTSD.

The veteran's VA medical records are in the file for 
treatment received since 1997, to include a diagnosis of PTSD 
as early as September 1998.  However, she stated during a 
June 2001 VA examination that she received treatment for 
suicide attempts in May 2000 and March 2001, hospitalized for 
four days in each incident.  Although the May 2000 records 
are in the file, the March 2001 records are not.  The RO 
should attempt to obtain these records.  The RO should also 
take this opportunity to obtain recent VA outpatient 
treatment records from January 2006 to the present.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession).  

The duty to assist includes providing the veteran with a VA 
examination when required by law.  In this case, the veteran 
was afforded a VA examination in June 2001 wherein the 
examiner diagnosed the veteran with bipolar mood disorder, 
depressed phase and indicated that "PTSD will be evaluated 
separately."  The "separate" evaluation does not seem to 
have ever occurred nor did the examiner proffer an opinion 
with regard to etiology of any diagnosed psychiatric 
disorder.

The Board concludes the June 2001 VA examination is 
insufficient.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  

In this case, although the pre- and post- service medical 
records are not dispositive, they are sufficient to raise the 
possibility that the veteran currently has PTSD related to 
in-service MST.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  Although the veteran was afforded a VA medical 
examination in June 2001, no examiner has ever opined as to 
whether the veteran has PTSD related to an in-service 
traumatic event.  A new VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in 
conjunction with the veteran's claim for 
SSA disability benefits.  Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

2.  Ask the veteran to identify and 
provide release forms authorizing VA to 
request her treatment records from the 
private facility that treated her for the 
identified March 2001 drug overdose.  
These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  Obtain the appellant's medical 
records from the VA Medical Center in New 
Orleans, Louisiana for psychiatric 
treatment from January 2006 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.
  
4.  In accordance with the provisions of 
M21-1, Part III at par. 5.14, and Part VI 
at par. 11.37, the RO should once again 
send the veteran an appropriate stressor 
development letter.  The appellant should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3). All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran. 

The RO should also send the appellant a 
new VA Form 21-0781a, Statement in 
Support of Claim for Service Connection 
for Post Traumatic Stress Disorder 
Secondary to Personal Trauma, and request 
she complete it with as much specificity 
as possible.  The RO should inform the 
appellant that if she fails to return any 
form that would provide details regarding 
the in-service stressor event or fails to 
provide information useful to verifying 
this event, VA will have no choice but to 
proceed to decide the case based on the 
evidence of record.  An appropriate 
period of time should be allowed for the 
veteran to respond and/or submit 
additional evidence.  

5.  After the development requested in 
paragraphs 1 through 4 is completed, 
schedule the veteran for a VA psychiatric 
examination to determine the extent and 
likely etiology of any and all 
psychiatric disabilities found, to 
include PTSD. The examiner should review 
all pertinent medical records in the 
claims file and should state in the 
examination report that such review was 
performed.  The examiner should determine 
whether PTSD may be diagnosed under the 
criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) of the American 
Psychiatric Association based on any 
verified stressor.  In rendering this 
opinion, the examiner should discuss the 
pre- and post-service sexual and physical 
assaults the veteran experienced and/or 
witnessed and the role they played, if 
any, in her PTSD.  See VA outpatient 
treatment records from 1997 indicating 
husband's infidelity and March 2005 
indicating rape. 

The examiners should provide a complete 
rationale for any opinion given without 
resorting to speculation. 

It would be helpful if the examiners 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood 
greater than 50%), "at least as 
likely as not" (meaning likelihood 
of at least 50%), or "less likely 
than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated. The RO should then re-
adjudicate the claim, specifically 
including consideration of 38 C.F.R. § 
3.304(f); Manual M21-1, Part III, 
5.14(c); and Patton v. West, 12 Vet. App 
272 (1999).  If the benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and her representative the requisite 
period of time to respond. The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order. No action is required of the 
appellant unless she is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


